EXHIBIT 10.1

FIRST AMENDMENT TO TERM LOAN AGREEMENT

AND JOINDER AGREEMENT

THIS FIRST AMENDMENT TO TERM LOAN AGREEMENT AND JOINDER AGREEMENT (this
“Amendment”) is entered into as of September 18, 2006, but is effective as of
the Initial Commitment Increase Effective Date, by and among HARTE-HANKS, INC.,
a Delaware corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent (in such capacity, the “Administrative Agent”) for
the Lenders under the Loan Agreement (hereinafter defined), and the New Lenders
(hereinafter defined).

R E C I T A L S

A. The Borrower has entered into that certain Term Loan Agreement dated as of
September 6, 2006, with the Administrative Agent and the Lenders from time to
time party thereto (the “Loan Agreement”). Unless otherwise indicated herein,
all terms used with their initial letter capitalized are used herein with their
meaning as defined in the Loan Agreement; all Section references are to Sections
in the Loan Agreement; and all Paragraph references are to Paragraphs in this
Amendment.

B. As contemplated by Section 2.06(a) of the Loan Agreement and subject to the
terms and conditions of this Amendment, Wells Fargo and the other financial
institutions executing this Amendment (such financial institutions, other than
Wells Fargo, being herein referred to as the “New Lenders”) have agreed to lend
the Borrower an aggregate principal amount up to $200,000,000.

C. The Borrower, the Administrative Agent, and the Lenders (including the New
Lenders) have agreed to amend the Loan Agreement (i) to provide for the Initial
Commitment Increase in accordance with the requirements of Section 2.06(a) of
the Loan Agreement and (ii) as otherwise set forth herein.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Borrower, the Administrative Agent and the Lenders (including the New Lenders)
agree, as follows:

PARAGRAPH 1. AMENDMENTS TO LOAN AGREEMENT.

1.1 Amendment Provisions.

(a) Section 1.01 of the Loan Agreement is amended as follows:

 

  (i) A definition of “Agent” is alphabetically inserted in Section 1.01 to read
as follows:

“‘Agents’ means, collectively, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and
Wachovia Bank, National Association, in their respective capacities as
“co-documentation agents” under this Agreement, JPMorgan Chase Bank, N.A., in
its capacity as “syndication agent” under this Agreement, the Administrative
Agent, and their respective permitted successor or successors in such
capacities.”

 

  (ii) The definition of “Arranger” is amended by deleting the current
definition and substituting therefor the following:

“‘Arranger’ means Wells Fargo Bank, National Association and J.P. Morgan
Securities Inc., as joint lead arrangers and joint bookrunners.”

 

First Amendment and Joinder Agreement



--------------------------------------------------------------------------------

  (iii) The definition of “Commitment” is amended by deleting the last sentence
thereof and substituting the following:

“The aggregate amount of the Lenders’ commitments on the Initial Commitment
Increase Effective Date is $200,000,000.”

 

  (iv) The definition of “Indebtedness” is amended by deleting the word “and”
before clause (i), replacing the period at the end of clause (i) with a comma,
and inserting a new clause (j) as follows:

“and (j) in respect of the Borrower, the sum of (i) the aggregate undrawn amount
of all outstanding Letters of Credit plus (ii) the aggregate unreimbursed amount
of payments made by the issuers of Letters of Credit pursuant to such Letters of
Credit.”

 

  (v) The definition of “Interest Expense” is amended by deleting the period at
the end of clause (b) and inserting a new clause (c) as follows:

“plus (c) all fees, commissions, and other charges payable by the Borrower in
respect of letters of credit included in the definition of “Indebtedness”
hereunder.”

 

  (vi) A definition of “Letters of Credit” is alphabetically inserted in
Section 1.01 to read as follows:

“‘Letters of Credit’ means, on any date of determination, all letters of credit
then issued pursuant to the Five-Year Credit Agreement (as such term is defined
in Section 6.01(f) of this Agreement).”

(b) Section 2.11 of the Loan Agreement is amended by adding the following
paragraph (f):

“(f) Notwithstanding anything in this Section 2.11 or in other Loan Documents to
the contrary, the interest contracted for, charged, or received pursuant to this
Section 2.11 or otherwise in the Loan Documents shall not exceed the Maximum
Rate (as such term is defined in Section 9.14 hereof) and is subject to the
terms of Section 9.14.”

(c) Article VIII of the Loan Agreement is amended by adding the following
paragraph at the end of such Article:

“Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers, or Agents listed on the cover page hereof shall have any powers,
duties, or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.”

(d) The cover page of the Loan Agreement is hereby amended and restated in its
entirety and replaced with the cover page set forth on Annex A attached hereto.

(e) Schedule I (Commitments) to the Loan Agreement is hereby replaced in its
entirety with revised Schedule I attached hereto.

1.2 Joinder of New Lenders

(a) On the Initial Commitment Increase Effective Date, (i) each New Lender
agrees to be a

 

First Amendment and Joinder Agreement

2



--------------------------------------------------------------------------------

“Lender” under the Loan Agreement having the Commitment set forth opposite its
name on Schedule I (as revised by this Amendment), (ii) the Borrower and the
Administrative Agent consent to the addition of each of the New Lenders as a
“Lender” under the Loan Documents; (iii) each New Lender shall be entitled to
the rights and benefits and subject to the duties and obligations of a Lender
under the Loan Documents; (iv) the Borrower and Wells Fargo agree that the
Commitment of Wells Fargo, after giving effect to the reallocations of the
Commitments and Credit Exposure as required in Paragraph 2, shall be as stated
on Schedule I (as revised by this Amendment); and (v) each Lender’s Applicable
Percentage shall be as stated on Schedule I (as revised by this Amendment),
subject to subsequent adjustments in accordance with the Loan Documents.

(b) Each New Lender (a) confirms that it has received a copy of the Loan
Agreement together with copies of the consolidated balance sheets and statements
of income, stockholder’s equity and cash flows of the Borrower most recently
delivered under the Loan Agreement and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Amendment, including, without limitation, the transaction contemplated
in this Paragraph 1, and (b) agrees that it will, independently and without
reliance upon the Administrative Agent or any Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents. Furthermore, each New Lender (i) appoints and authorizes the
Administrative Agent to take such action as “Administrative Agent” on its behalf
and to exercise such powers and discretion under the Loan Agreement as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; (ii) agrees that it
will perform in accordance with their terms all of the obligations that by the
terms of the Loan Agreement are required to be performed by it as a Lender; and
(iii) shall deliver to the Borrower and the Administrative Agent any U.S.
Internal Revenue Service or other forms required under Section 2.15 of the Loan
Agreement.

PARAGRAPH 2. INITIAL COMMITMENT INCREASE EFFECTIVE DATE.

This Amendment shall be binding upon the Administrative Agent, the Borrower, and
each Lender (including, each New Lender) on the last day upon which (1) each
condition precedent set forth in Section 2.06(a)(i) – (iii) has been satisfied
(such date being the “Initial Commitment Increase Effective Date” as described
in the Loan Agreement and herein so used). To effect reallocation of the
Commitments and the Credit Exposure in accordance with the Applicable
Percentages (as adjusted by this Amendment), on the Initial Commitment Increase
Date, the Borrower shall repay and reborrow any Loans outstanding on such date,
together with any amounts required to be paid pursuant to Section 2.14.

PARAGRAPH 3. REPRESENTATIONS AND WARRANTIES. As a material inducement to the
Lenders (including, without limitation, the New Lenders), and the Administrative
Agent to execute and deliver this Amendment, the Borrower hereby represents and
warrants to the Lenders (including, without limitation, the New Lenders), and
the Administrative Agent (with the knowledge and intent that such parties are
relying upon the same in entering into this Amendment) the following: (a) the
representations and warranties in the Loan Agreement and in all other Loan
Documents are true and correct on the date hereof in all material respects, as
though made on the date hereof, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate as of such
earlier date); (b) no Default or Event of Default exists under the Loan
Documents or will exist after giving effect to the transactions contemplated by
this Amendment; (c) the Borrower has the right and power, and has taken all
necessary action to authorize it to borrow under the Loan Agreement, as further
amended by this Amendment (the “Amended Facility”); (d) the Borrower has the
right and power, and has taken all necessary action to authorize it to execute,
deliver, and perform this Amendment in accordance with its terms and to
consummate the transaction contemplated hereby; (e) this Amendment has been duly
executed and delivered by the duly authorized officers of the Borrower, and is a
legal, valid, and binding obligation of the Borrower, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability

 

First Amendment and Joinder Agreement

3



--------------------------------------------------------------------------------

affecting the enforcement of creditors’ rights and (ii) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law); and (f) the execution, delivery
and performance of this Amendment in accordance with its terms, and the
borrowings under the Amended Facility do not and will not, by the passage of
time, the giving of notice, or otherwise: (i) require approval from any
Governmental Authority, other than such as have been obtained and are in full
force and effect, or violate any applicable laws relating to the Borrower or any
Subsidiary; (ii) conflict with, result in a breach of, or constitute a default
under the articles of incorporation or the bylaws of the Borrower or the
organizational documents of any Subsidiary, or any indenture, agreement, or
other instrument to which the Borrower or any Subsidiary is a party or by which
it or any of its respective properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Borrower or any Subsidiary.

PARAGRAPH 4. MISCELLANEOUS.

4.1 Effect on Loan Documents. The Loan Agreement and all related Loan Documents
shall remain unchanged and in full force and effect, except as provided in this
Amendment, and are hereby ratified and confirmed. On and after the Initial
Commitment Increase Effective Date, all references to “Loan Agreement” or
“Agreement” shall be to the Loan Agreement as herein amended. The execution,
delivery, and effectiveness of this Amendment shall not, except as expressly
provided herein, operate as a waiver of any rights of the Lenders under the Loan
Agreement or any Loan Documents, nor constitute a waiver under the Loan
Agreement or any other provision of the Loan Documents.

4.2 Reference to Miscellaneous Provisions. This Amendment and the other
documents delivered pursuant to this Amendment are part of the Loan Documents
referred to in the Loan Agreement, and the provisions relating to “this
Agreement” or the “Loan Documents” as set forth in Article IX of the Loan
Agreement are incorporated herein by reference the same as if set forth herein
verbatim.

4.3 Costs and Expenses. The Borrower agrees to pay promptly the reasonable fees
and expenses of counsel to the Administrative Agent for services rendered in
connection with the preparation, negotiation, reproduction, execution, and
delivery of this Amendment.

4.4 Counterparts. This Amendment may be executed in a number of identical
counterparts, each of which shall be deemed an original for all purposes, and
all of which constitute, collectively, one agreement; but, in making proof of
this Amendment, it shall not be necessary to produce or account for more than
one such counterpart. It is not necessary that all parties execute the same
counterpart so long as identical counterparts are executed by the Borrower, the
Administrative Agent, the Increasing Lenders, and Required Lenders.

4.5 Parties. This Amendment binds and inures to the Borrower, the Administrative
Agent, the Increasing Lenders, the other Lenders, and their respective
successors and assigns.

4.6 Entirety. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENT OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
AMONG THE PARTIES.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment in multiple
counterparts as of the respective dates indicated on each signature page hereof,
but effective as of the Amendment Effective Date.

REMAINDER OF THIS PAGE INTENTIONALLY BLANK.

SIGNATURE PAGE TO FOLLOW.

 

First Amendment and Joinder Agreement

4



--------------------------------------------------------------------------------

Signature Page to that certain Term Loan Agreement dated as of September 6,
2006, among Harte-Hanks, Inc., as Borrower, and Wells Fargo Bank, National
Association, as Administrative Agent, Sole Lead Arranger and Sole Bookrunner,
and certain Lenders named therein.

 

HARTE-HANKS, INC., as Borrower    WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
Administrative Agent and a Lender By:   

/s/ Dean H. Blythe

   By:   

/s/ Greg D. Campbell

  

Dean H. Blythe, Senior Vice President

and Chief Financial Officer

      Greg D. Campell, Vice President JPMORGAN CHASE BANK, N.A., as Syndication
Agent and a Lender    THE BANK OF TOKYO-MITSUBISHI UFJ, LTD, as Co-Documentation
Agent and a Lender By:   

/s/ John Kowalczuk

   By:   

/s/ D. Barnell

   John Kuwalczuk, Vice President       D. Barnell, Vice President and Manager
      By:   

/s/ J. Wheeler

         J. Wheeler, Vice President WACHOVIA BANK, NATIONAL ASSOCIATION, as
Co-Documentation Agent and a Lender   

COMERICA BANK, as a Lender

By:   

/s/ Bruce Roland

   By:   

/s/ Gerald R. Finney, Jr.

  

Bruce Roland, Senior Vice President

     

Gerald R. Finney, Jr., Vice President

LASALLE BANK NATIONAL ASSOCIATION, as a Lender    REGIONS BANK, as a Lender By:
  

/s/ Tim Shaw

   By:   

/s/ Robin Ingari

   Tim Shaw, Asst. Vice President       Robin Ingari, Senior Vice President U.S.
BANK, NATIONAL ASSOCIATION, as a Lender    THE NORINCHUKIN BANK, NEW YORK
BRANCH, as a Lender By:   

/s/ Debbie A. Koo

   By:   

/s/ Masanori Shoji

   Debbie A. Koo, Vice President       Masanori Shoji, General Manager

THE BANK OF NEW YORK, as a Lender

   By:   

/s/ John E. Foote

        

John E. Foote, Vice President

     

Signature Page to First Amendment and Joinder Agreement



--------------------------------------------------------------------------------

ANNEX A

 

--------------------------------------------------------------------------------

TERM LOAN AGREEMENT*

among

HARTE-HANKS, INC.,

as Borrower

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

and

THE LENDERS NAMED HEREIN,

Lenders

Up to $200,000,000

dated as of

September 6, 2006

*(as amended by that certain First Amendment to Term Loan Agreement

and Joinder Agreement dated as of September 18, 2006)

 

--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

J.P. MORGAN SECURITIES INC.

as Joint Lead Arrangers and Joint Bookrunners

Signature Page to First Amendment and Joinder Agreement



--------------------------------------------------------------------------------

ANNEX B

SCHEDULE I

(Revised as of Initial Commitment Increase Effective Date)

 

Lenders

   Commitment Amount    Applicable Percentage  

Wells Fargo Bank, National Association

   $ 30,000,000    15.000000000 %

JPMorgan Chase Bank, N.A.

   $ 30,000,000    15.000000000 %

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 23,000,000    11.500000000 %

Wachovia Bank, National Association

   $ 23,000,000    11.500000000 %

Comerica Bank

   $ 18,000,000    9.000000000 %

LaSalle Bank, National Association

   $ 18,000,000    9.000000000 %

Regions Bank

   $ 18,000,000    9.000000000 %

U.S. Bank, National Association

   $ 18,000,000    9.000000000 %

The Norinchukin Bank, New York Branch

   $ 12,000,000    6.000000000 %

The Bank of New York

   $ 10,000,000    5.000000000 %    $ 200,000,000    100.000000000 %

Signature Page to First Amendment and Joinder Agreement